Justice HEARN.
Respectfully, I dissent. In my opinion, this case involves nothing more than a straight-forward application of Section 1-23-390 of the South Carolina Code (Supp.2011), which permits an appeal from a final decision involving the merits of a substantial issue in a case. Under this rubric, the court of appeals erred in dismissing U.S. Food Service’s appeal. In reaching the opposite result and broadening Charlotte-Mecklenburg Hospital Authority v. South Carolina Department of Health & Environmental Control, 387 S.C. 265, 692 S.E.2d 894 (2010), beyond its original context, the majority overrules years of settled case law. Because Charlotte-Mecklenburg is inapposite and does not alter the analysis under section 1-23-390, I would reverse.
To begin, I agree with the majority that the Administrative Procedures Act (APA) governs the standards of appealability in administrative cases, which means our general rules do not apply. As explained more thoroughly below, the APA provides appealability standards for two different stages of these proceedings: appeal from the administrative body to the *578judiciary,7 and further appellate review within the courts. This case involves only the latter, which is controlled by section 1-23-390. This statute provides: “An aggrieved party may obtain a review of a final judgment of the circuit court or court of appeals pursuant to this article by taking an appeal in the manner provided by the South Carolina Appellate Court Rules as in other civil cases.” At the heart of this case is what the words “final judgment” in section 1-23-390 mean.
The first time we expressly interpreted this statute was in Montjoy v. Asten-Hill Dryer Fabrics, 316 S.C. 52, 446 S.E.2d 618 (1994). At the time that case was decided, section 1-23-390 read: “An aggrieved party may obtain a review of any final judgment of the circuit court under this article by appeal to the Supreme Court. The appeal shall be taken as in other civil cases.” S.C.Code Ann. § 1-23-390 (1986). Under this standard, which is similar to the present version of section 1-23-290, “we have consistently held that an order of the circuit court remanding a case for additional proceedings before an administrative agency is not directly appealable.” Montjoy, 316 S.C. at 52, 446 S.E.2d at 618 (1994). However, there is more to this than meets the eye. Because we provided no information regarding the scope of the remand in question, it is necessary to turn to the two workers’ compensation cases relied upon to flesh out what we actually held: Hunt v. Whitt, 279 S.C. 343, 306 S.E.2d 621 (1983), and Owens v. Canal Wood Corp., 281 S.C. 491, 316 S.E.2d 385 (1984).8
In Hunt, the circuit court remanded a decision of the full commission so it could take additional testimony from the employee. 279 S.C. at 343, 306 S.E.2d at 622. We held: “Because the interlocutory order of the circuit court does not involve the merits of the action, it is not reviewable by this Court for lack of finality.” Id. (emphasis added). Similarly, in Owens, the circuit court remanded for the taking of addi*579tional testimony, so the order did “not involve the merits of the action. It [was] therefore interlocutory and not reviewable by this Court for lack of finality.” 281 S.C. at 491-92, 316 S.E.2d at 385 (emphasis added). Thus, in interpreting the scope of the final judgment rule under section 1-23-390, Montjoy implicitly reaffirmed the principle that a final order involving the merits of an action is immediately appealable.
In the years since Montjoy, the court of appeals has had many opportunities to evaluate appealability under section 1-23-390. In particular, the court of appeals examined this issue at length in Brown v. Greenwood Mills, Inc., 366 S.C. 379, 622 S.E.2d 546 (Ct.App.2005). There, Brown, a worker in a cotton mill, developed breathing problems after years of service. Id. at 383, 622 S.E.2d at 549. Although he also smoked cigarettes for forty-five years, he claimed the respiratory troubles he developed were from his work in the mill. Id. at 382, 622 S.E.2d at 548. Despite the evidence to the contrary, the single commissioner concluded Brown’s “respiratory disease arose out of and in the course of his employment; said disease was due to hazards of the employment which are excess of hazards normally incident to normal employees.” Id. at 384, 622 S.E.2d at 550. The full commission affirmed. Id. at 385, 622 S.E.2d at 550. The circuit court, however, held Brown’s smoking was a contributing cause of his illness, and therefore the mill was entitled to a reduction in the compensation it owed. Id. at 386, 622 S.E.2d at 550. Accordingly, the circuit court remanded for a determination of the extent of this reduction. Id.
Brown appealed, and the mill argued the order remanding to the commission was not immediately appealable. Id. at 386, 622 S.E.2d at 550-51. The court of appeals, citing section 1-23-390, Montjoy, Owens, and Hunt, held that “in determining whether the court’s order constitutes a final judgment, we must inquire whether the order finally decides an issue on the merits.” Id. at 387, 622 S.E.2d at 551. As the court went on to note, “ ‘An order involves the merits if it finally determines some substantial matter forming the whole or part of some cause of action or defense in the case.’ ” Id. (quoting Green v. City of Columbia, 311 S.C. 78, 80, 427 S.E.2d 685, 687 (Ct.App.1993)). Because the circuit court finally determined that Brown’s smoking contributed to his injuries, it was a final *580judgment under section 1-23-890 and therefore was appeal-able. Id. at 388, 622 S.E.2d at 551. The fact the circuit court had also remanded the proceedings was of no moment because “the panel would have no choice but to allocate some part of Brown’s disability to the non-compensable cause.” Id.
The court of appeals reached the same result in Mungo v. Rental Uniform Service of Florence, Inc., 383 S.C. 270, 678 S.E.2d 825 (Ct.App.2009). In that case, the claimant, Mungo, alleged a change in condition that would entitle her to more benefits than she originally was awarded for her injuries. See id. at 276, 678 S.E.2d at 828. The single commissioner denied her request because the report which she used to show a change in condition was completed prior to the original hearing. Id. The full commission affirmed, and Mungo appealed to the circuit court. Id. The court reversed, holding the report could be considered and Mungo had demonstrated a change in condition. Id. at 276-77, 678 S.E.2d at 828. Accordingly, the court remanded for the commission “to determine the precise benefits owed to [Mungo] for her change in condition and for her psychological condition.” Id. at 277, 678 S.E.2d at 828-29.
The employer sought review before the court of appeals, and the threshold question was whether the circuit court’s order was appealable. Id. at 277, 678 S.E.2d at 829. Relying in part on Brown, the court found that it was:
The circuit court’s order mandates an award for change of condition.... This ruling is a decision on the merits because it decides with finality whether [Mungo] proved these changes in her condition. Although the circuit court remanded the issue of the precise damages to be awarded to [Mungo], the single commissioner would have no choice but to award some damages to [her]. Accordingly, the circuit court’s order constitutes a final decision and is appealable.
Id. at 278, 678 S.E.2d at 829.
The court of appeals also has used this same framework to determine when an order of the circuit court is not appealable. For example, in Foggie v. General Electric Corp., 376 S.C. 384, 656 S.E.2d 395 (Ct.App.2008), the circuit court held the full commission’s finding of permanent total disability rested, at least in part, on evidence which should have been excluded. Id. at 387, 656 S.E.2d at 397. The court also found the *581commission did not make any findings regarding a potential credit to the employer for previous psychological injuries the employee sustained. Id. at 387-88, 656 S.E.2d at 397. Consequently, the court remanded with instructions for the commission to review the record without the excluded evidence and determine whether the employee was still permanently and totally disabled, and to make findings regarding the employer’s entitlement to the credit. Id.
The employee appealed, and the court of appeals held the circuit court had not made a final determination of whether the employee was totally and permanently disabled or whether the employer could receive any credit. Id. at 389, 656 S.E.2d at 398. Accordingly, the circuit court’s order was not immediately appealable. Id.; see also McCrea v. City of Georgetown, 384 S.C. 328, 333, 681 S.E.2d 918, 921 (Ct.App.2009) (“The circuit court’s order was not a final judgment and did not involve the merits of the case. The circuit court remanded the case to the Commission so that additional evidence could be entered into the record without determining whether Claimant was disabled or whether Employer was entitled to stop payments. As such, this appeal is interlocutory.”).
Thus, the test heretofore consistently applied in this State to determine whether an appellate decision is eligible for further review under section 1-23-390 is whether the order finally determines an issue affecting a substantial right on the merits. It does not appear the majority believes these cases were wrongly decided based on the law as it existed at the time. Instead, the majority holds that Charlotte-Mecklenburg rejected the concept of an “involving the merits” analysis under the APA and therefore implicitly overruled this line of cases. In my opinion, however, Charlotte-Mecklenburg did no such thing and has no impact on this case.
In Charlotte-Mecklenburg, the Administrative Law Court (ALC) partially granted summary judgment and remanded for the Department of Health and Environmental Control to decide whether any party was entitled to a certificate of need.9 387 S.C. at 266, 692 S.E.2d at 894. One of the parties *582appealed the ALC’s order, and we dismissed the appeal as interlocutory. Id. The controlling statute in Charlotte-Mecklenburg was not section 1-23-390. Instead, it was Section 1-23-610 of the South Carolina Code (Supp.2011), which provides “for judicial review of a final decision of an administrative law judge.”10 (emphasis added). We defined a final decision in this context as follows:
If there is some further act which must be done by the court prior to a determination of the rights of the parties, the order is interlocutory. A judgment which determines the applicable law, but leaves open questions of fact, is not a final judgment. A final judgment disposes of the whole subject matter of the action or terminates the particular proceeding or action, leaving nothing to be done but to enforce by execution what has been determined.
Charlotte-Mecklenburg, 387 S.C. at 267, 692 S.E.2d at 894-95 (internal citations omitted). Because the ALC’s order did not finally determine whether any party was entitled to a certificate of need, the order under review was not a final decision and thus not immediately appealable.11 Id. at 267, 692 S.E.2d at 895.
The majority therefore is correct that Charlotte-Mecklenburg rejected an “involving the merits” analysis with respect to administrative and agency decisions. See id. at 266, 692 *583S.E.2d at 894 (“[Although § 14-3-330 permits appeals from interlocutory orders which involve the merits, that section is inapplicable in cases where a party seeks review of a decision of the ALC because the more specific statute, § 1-23-610, limits review to final decisions of the ALC”). CharlotteMecklenburg therefore examined a different statute and a different stage in the appellate process for administrative cases. Rather than determining whether an order of the circuit court sitting in an appellate capacity or the court of appeals is ripe for further review under the applicable statute — section 1-23-390 — Charlotte-Mecklenburg only concerned whether the administrative order itself is final and therefore appealable to the judicial branch in the first instance. Put in the context of this case, Charlotte-Mecklenburg governs the appealability of the full commission’s decision, not the circuit court’s order reviewing it in an appellate capacity. Because the full commission found Bone’s claim was not compensable, it rendered a final judgment and the circuit court could entertain the appeal under Charlotte-Mecklenburg. At this point, appealability ceased to be governed by Charlotte-Mecklenburg and is now controlled by section 1-23-390, and nothing in our opinion suggests we intended to abrogate the existing framework under it.
Once this distinction is acknowledged, the majority’s concerns that an “involving the merits” analysis “would result in piecemeal appeals in agency cases that would adversely affect judicial economy and compromise informed judicial review” disappear. In fact, the interests of judicial economy actually demand a rejection of the majority’s view. If accepted, the majority’s position could leave cases trapped in a cycle of remands for years so long as some other non-ministerial determination needs to be made. This case is a prime example. The full commission made a final decision that Bone’s claim was not compensable, a decision from which Bone was entitled to appeal.12 The circuit court — acting as an appellate court— disagreed. Rather than permit an appeal to the court of appeals to review that decision, which potentially could find *584her injuries are not compensable and end the matter, the majority would require the case go back to the commission. At this point, there will be new hearings conducted at great expense to both parties. Moreover, because compensability has been established without the opportunity for further appellate review by the court of appeals, U.S. Food Service will be required to pay benefits to Bone as the case works its way back up the appellate chain.
Once-the full commission renders a decision on what benefits are owed to Bone, the parties will return again to the court of appeals.13 In doing so, U.S. Food Service runs the risk that the court of appeals will again remand the case, at which point it will have to start the process all over again. Only after that court issues its “final” order — assuming it finds nothing else warranting a remand — can U.S. Food Service finally argue to this Court that the full commission correctly held Bone’s claim was not compensable back in June 2008. I fail to see how the possibility of such a result is tenable under the guise of judicial economy. Tellingly, the majority is unable to account for how appeals in non-agency cases which do not impose the heightened finality requirement have the same grim results it fears my view would lead to.
Additionally, the definition of final judgment under section 1-23-390 has no impact on “informed appellate review.” Here again, the majority misapprehends the stage of proceedings in which we find ourselves. It cannot be forgotten that in these cases the circuit court sits in an appellate capacity, and Charlotte-Mecklenburg demands that the appealed order be a final one. Thus, by the time an administrative case arrives in the circuit court or the court of appeals, all the fact finding to support that final decision has taken place and there is not an opportunity to introduce more evidence. The record therefore is closed, and our platform for review is set. Requiring that the circuit court issue a final decision as defined in CharlotteMecklenburg as a prerequisite to filing an appeal in the court of appeals (or the court of appeals do so before a party can petition for a writ of certiorari from this Court) does nothing to inform appellate review.
*585The majority also believes the “involving the merits” rule is contrary to the requirement that one must exhaust his administrative remedies, but this too ignores the procedural posture of these cases. Exhausting one’s administrative remedies is a threshold requirement to obtaining review in the courts. Thus, prior to appealing to the circuit court or the court of appeals, the appellant must have already exhausted his administrative remedies and obtained a final decision from the agency. This is the effect of sections 1-23-380 and 1-23-610 and Charlotte-Mecklenburg. Section 1-23-390, on the other hand, governs only when an aggrieved party can proceed to the next level of appellate review within the judiciary; it simply has no bearing on the . finality of the agency’s decision or exhaustion of remedies.
For these reasons, I believe the recent court of appeals’ decision in Long v. Sealed Air Corp., 391 S.C. 483, 706 S.E.2d 34 (Ct.App.2011) — on which the majority relies to hold cases such as Brown are no longer good law due to CharlotteMecklenburg — is incorrect. The facts of Long are strikingly similar to the ones presented here. Long was another workers’ compensation case, and the single commissioner found Long, the employee, failed to report his injury within the required time frame. Id. at 484, 706 S.E.2d at 34. The full commission affirmed. Id. Thus, the full commission made a final decision that Long’s claim was barred. The circuit court, however, held Long had complied with the notice requirement and remanded for further proceedings. Id. at 484, 706 S.E.2d at 35.
The court of appeals first held that under section 1-23-390 and Montjoy the circuit court’s order was not appealable because “the commission must conduct additional proceedings before a final judgment is reached.” Id. at 485, 706 S.E.2d at 35. Next, the court addressed the impact of Charlotte-Mecklenburg on the analysis and found that it was “at least an implicit rejection of Brown.”14 Id. at 487, 706 S.E.2d at 36. *586As the court explained, “In light of Charlotte-Mecklenburg, we can find no basis on which to distinguish any decisions, including Brown, which rely on section 14-3-330 15 in finding a decision of the commission appealable. Accordingly, we believe the supreme court has effectively overruled Brown, and we will no longer apply it.” Thus, because the circuit court ordered a remand, there was no final decision and the order was not immediately appealable. Id.
Judge Geathers authored a dissenting opinion in Long, in which he thoroughly and cogently examined the precedents from both this Court and the court of appeals and concluded,
[T]he circuit court’s decision that [Long] gave timely notice of her accidental injury to [Sealed Air] is the type of judgment that is an ultimate decision on the merits because it finally determines some substantial matter forming a defense available to Sealed Air. This is a final decision on the merits, and the remand language in the order has no effect on the finality of that decision.
Id. at 492-93, 706 S.E.2d at 39 (Geathers, J., dissenting). As Judge Geathers also notes in his dissent, we denied certiorari in both Brown and Mungo. Long, 391 S.C. at 491, 706 S.E.2d at 38. He even was quick to point out that we denied certiorari in Mungo — which relied on Brown — on the same day we decided Charlotte-Mecklenburg. Id.
In my opinion, the majority in Long committed the same error the majority commits today by over-reading CharlotteMecklenburg. As explained above, Charlotte-Mecklenburg interprets another statute invoked at a different stage in the *587proceedings, and it evinces no intent to overrule any of the cases implicating section 1-23-390. I therefore believe Broum remains good law. Moreover, I believe the other cases from the court of appeals discussed above all correctly hold that appeals from final judgments involving the merits are countenanced under section 1-23-390. This rule does not result from a misguided application of section 14-4-330 to administrative appeals, but instead from a faithful adherence to our prior precedents in Montjoy, Hunt, and Owens. The court of appeals in Long consequently also erred in holding Montjoy itself would not permit the employer’s appeal.
In sum, by finding Charlotte-Mecklenburg applies here, the majority has conflated the requirements to initially appeal an administrative order with the requirements for further appellate review beyond the circuit court or the court of appeals. Turning to the proper application of section 1-23-390 to this case, the circuit court’s order undoubtedly was a final decision involving the merits of a substantial issue in the case — the compensability of the claim. Although the single commissioner and the full commission found Bone’s claim to not be compensable, the circuit court disagreed. It therefore remanded for a determination of the benefits owed to Bone. Thus, the question of compensability — one of U.S. Food Service’s main defenses — was decided with finality as there was nothing more the commission could do regarding that issue. Accordingly, the order is appealable under section 1-23-390. See Mungo, 383 S.C. at 278, 678 S.E.2d at 829 (“Although the circuit court remanded the issue of the precise damages to be awarded to Claimant, the single commissioner would have no choice but to award some damages to Claimant. Accordingly, the circuit court’s order constitutes a final decision and is appealable.”); Brown, 366 S.C. at 387-88, 622 S.E.2d at 551 (holding circuit court’s order that apportionment was required was final and appealable even though the court remanded for a determination of the amount of apportionment due). I would therefore reverse the order of the court of appeals and remand for it to consider the merits of U.S. Food Service’s argument.
KITTREDGE, J., concurs.

. Appeals from agency decisions used to be to the circuit court. S.C.Code Ann. § 1-23-380(1) (2005). Thus, the circuit court would sit in an appellate capacity. The statute has since been amended, and now appeals are brought directly to the court of appeals. S.C.Code Ann. § 1-23-380(1) (Supp.2011).


. Section 1-23-390 was passed into law in 1977. See 1977 Act No. 176, Art. II, § 9. Accordingly, even though they do not cite this statute, Hunt and Owens were governed by it.


. In order to obtain permission to construct certain healthcare facilities, the facility may need to demonstrate the need for it. See S.C.Code Ann. § 44-7-110 et seq. (2002 & Supp.2011).


. The statute governing appeals from the Workers' Compensation Commission is Section 1-23-380 of the South Carolina Code (Supp. 2011), a sister statute of section 1-23-610, which similarly provides that "[a] party who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision in a contested case is entitled to judicial review.” I agree with the majority that Charlotte-Mecklenburg's interpretation of section 1-23-610 applies equally to section 1-23-380.


. In reaching this result, we overruled two cases "to the extent [they] rely on [Section 14-3-330 of the South Carolina Code (1976) ] to permit the appeal of interlocutory orders of the ALC or an administrative agency.” Charlotte-Mecklenburg, 387 S.C. at 266, 692 S.E.2d at 894. The cases were Canteen v. McLeod Regional Medical Center, 384 S.C. 617, 682 S.E.2d 504 (Ct.App.2009) and Oakwood Landfill, Inc. v. South Carolina Department of Health & Environmental Control, 381 S.C. 120, 671 S.E.2d 646 (Ct.App.2009). Both of these cases concerned the initial appeal of an administrative order, not further appellate review of an order of the circuit court. See Canteen, 384 S.C. at 624, 682 S.E.2d at 507; Oakwood, 381 S.C. at 132, 671 S.E.2d at 653.


. Accordingly, the majority incorrectly states an "involving the merits analysis” would postpone a final decision from the agency. In fact, the requirement that the agency finally decide the case before a party can seek judicial review was firmly established by Charlotte-Mecklenburg.


. Due to the changes to section 1-23-380, the case would now proceed directly to the court of appeals.


. The court’s logic was that because Charlotte-Mecklenburg expressly overruled Canteen, and Canteen relied on Brown, Charlotte-Mecklenburg implicitly overruled Brown as well. Long, 391 S.C. at 487, 706 S.E.2d at 36. As explained above in footnote 11, however, Canteen dealt with the appealability of the full commission’s order, not the circuit court’s. Thus, the fact it was overruled by Charlotte-Mecklenburg has no bearing *586on whether Brown was wrongly decided. The Canteen court even acknowledged Brown was not on point because of this distinction. 384 S.C. at 621 n. 3, 682 S.E.2d at 506 n. 3.


. Brown did not actually rely on section 14-3-330, a point which the court of appeals conceded in a footnote. Long, 391 S.C. at 487 n. 4, 706 S.E.2d at 36 n. 4. However, the court clarified that, in its view, “the Brown court’s holding that the appealed order is a 'final judgment’ under section 1-23-390 is based on a finding that the order ‘involves the merits,’ a concept that is relevant only under section 14-3-330.’’ Id. This is not correct. Brown's holding rested on Montjoy, Hunt, and Owens, all workers' compensation cases arising after the enactment of the APA and therefore controlled by section 1-23-390. Thus, “involving the merits” does not belong exclusively to section 14-3-330.